FILED
                            NOT FOR PUBLICATION                               JUN 29 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10080

               Plaintiff - Appellee,              D.C. No. 4:09-cr-01637-JMR

  v.
                                                  MEMORANDUM *
JOSE ANGEL PERDOMO-CASTRO,
a.k.a. Jose Angel Perdomo Castro, a.k.a.
Jose Angel Peredomo-Castro,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    John M. Roll, Chief District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Jose Angel Perdomo-Castro appeals from the 48-month sentence imposed

following his guilty-plea conviction for reentry after deportation, in violation of

8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Perdomo-Castro contends that the district court erred by imposing a 16-level

enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii) for his 2005 Texas felony sexual

assault conviction. The district court did not err in imposing the enhancement, as

the indictment and Perdomo-Castro’s judicial confession in the Texas case clearly

show that the conviction was for a sex offense perpetrated without the victim’s

consent through “the use of physical force and violence.” See U.S.S.G. § 2L1.2

cmt. n.1(B)(iii) (forcible sex offense is a crime of violence); United States v.

Espinoza-Morales, 621 F.3d 1141, 1149 (9th Cir. 2010) (prior conviction qualifies

as a crime of violence if the “record of conviction shows the . . . defendant

necessarily admitted all of the generic elements in a plea”) (internal quotations and

footnote omitted).

      Perdomo-Castro also contends that the enhancement violates the

constitutional proscription against ex post facto laws. He forfeited this argument

by failing to raise it in his opening brief, and no exceptions to this rule apply. See

Koerner v. Grigas, 328 F.3d 1039, 1048-49 (9th Cir. 2003).

      AFFIRMED.




                                           2                                       10-10080